Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see Remarks, filed 29/04/2021 with respect to Claim objection and rejections under 35 U.S.C. § 102 have been fully considered and are persuasive.  The claim objection and Rejections under 35 U.S.C. § 102 have been withdrawn. 




Claim Rejections -35 USC §103

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstandingthat the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are
summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence presenting the application indicating obviousness or non-obviousness. 

         This application currently names joint inventors. In considering patentability of the claims the examiner





Claims 1, 3-4,9, 11-14, 16, 18 and 20 remain rejected under 35 U.S.C. 103 as being obvious over Lee et al. (Kor.J.Hort. Sci. Technol. 32 [supplII] October2014) in view of Lee et al. (Kor. J. Hort. Sci. Technol. 31 [suppl] October 2013)

The applied references have a common inventor Lee et al. 2014 and Lee et al. 2013 with the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(1).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The instant claims are drawn to a method for enhancing growth and useful substances of leafy vegetables using a low temperature and a light stress for 3 days.



Lee et al. (2013) teach a method of low temperature stress on growth and antioxidant phenolic compounds
of Kale.
It would have been obvious to modify the method of Lee et al. (2014) by adding the step of exposing the kale plant to a low temperature stress. One would have been motivated to provide this supplemental low temperature stress to the plant in view of the results obtained under low temperature stress on growth and antioxidant phenolic compounds level in kale.

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention was done.

Response to Applicants’ Arguments

Applicant's arguments filed on 29/04/2021 have been fully considered but they are not persuasive. 
Applicants argue that : To establish an obviousness rejection under 35 U.S.C. § 103, four factual inquiries must be examined. The four factual inquiries include (a) determining the scope and contents of the prior art; (b) ascertaining the differences between the prior art and the claims in issue; (c) resolving the level of ordinary skill in the pertinent art; and (d) evaluating evidence of secondary consideration. Graham v. John Deere, 383 U.S. 1, 17-18 (1966).

In view of these four factors, the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit, and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the [prior art] elements" in the manner claimed. KSR Inti. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1396 (2007). The Federal Circuit requires that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Finally, even if the prior art may be combined, there must be a reasonable expectation of success, and the reference or references, when combined, must disclose or suggest every claimed feature. See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).

As noted above, claim 1 has been amended to recite:

A method for enhancing growth and useful substances of leafy vegetables using

an environmental stress comprising a combined stress of low temperature and

UVA light, wherein the leafy vegetables are subjected to the combined stress for 3 days.

Applicant respectfully submits that Lee ‘2014 and Lee ‘2013, alone or in combination, fails to disclose or suggest each claimed feature.

For example, none of Lee ‘2014 or Lee ‘2013 suggests the usage of a combined stress of UV light and low temperatures as now required in amended claim 1. In addition, neither of Lee ‘2014 nor Lee ‘2013 teaches or suggests a critical duration for application of the combined stress that would be considered excessive when surpassed, absent impermissible hindsight.

These arguments are not found persuasive because every limitations of the claims are taught in the prior arts.  It is prima facie obvious to combine two methods each of which is taught by prior art to enhance antioxidants compounds and growth of the plant, idea of combining them flows logically from their having been individually taught in prior art In re Kerkhoven 205 USPQ 1069, CCPA 1980.  MPEP 2144.06.  At the time of the invention one of ordinary skill in the art would have been motivated to combine these two methods to increase the growth of the plant as well as the amount of antioxidants in the plant.  The motivation to combine arising from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose.  MPEP 2144.07.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner